         Case 1:19-cv-02850-CRC Document 15 Filed 12/27/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JENNIFER DEMSHUR,

                Plaintiff,

        v.                                             1:19-cv-02850 (CRC)

 DISTRICT OF COLUMBIA, et al.,

                Defendants.


          DEFENDANT DISTRICT OF COLUMBIA’S CONSENT MOTION
        TO ENLARGE THE TIME TO ANSWER THE AMENDED COMPLAINT


       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Defendant District of Columbia (the District),

moves the Court with Plaintiff’s consent to enlarge the time to answer or otherwise respond to the

Amended Complaint by five business days or, up to and including January 3, 2020.                A

memorandum of points and authorities in support of this motion and a proposed order are attached

for the Court’s consideration.

                                             Respectfully Submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             CHAD COPELAND
                                             Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Michael K. Addo
                                             MICHAEL K. ADDO [1008971]
                                             Chief, Civil Litigation Division Section IV

                                             /s/ Martha J. Mullen
                                             MARTHA J. MULLEN [419036]
                                             Senior Assistant Attorney General
                                             202-724-6612
         Case 1:19-cv-02850-CRC Document 15 Filed 12/27/19 Page 2 of 6



                                             martha.mullen@dc.gov

                                             /s/ Denise Katz-Prober_
                                             DENISE KATZ-PROBER [1013442]
                                             Assistant Attorney General
                                             441 4th Street, NW, Suite 630 South
                                             Washington, DC 20001
                                             (p) (202) 724-5375/ (202)724-6612
                                             (f) (202) 741-0445/
                                             (e) denise.katz-prober@dc.gov

                                             Counsel for Defendant District of Columbia


                                    LCvR 7(m) CERTIFICATION

       Undersigned counsel certify that counsel for Plaintiff, Sarah Martin, consents to the relief

requested in this motion.
         Case 1:19-cv-02850-CRC Document 15 Filed 12/27/19 Page 3 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JENNIFER DEMSHUR,

                Plaintiff,

        v.                                             1:19-cv-02850 (CRC)

 DISTRICT OF COLUMBIA, et al.,

                Defendants.


          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
        OF DEFENDANT DISTRICT OF COLUMBIA’S CONSENT MOTION
      TO EXTEND THE DEADLINE TO RESPOND TO AMENDED COMPLAINT

       Federal Rule of Civil Procedure 6(b)(1)(A) provides that “[w]hen an act may or must be

done within a specific time, the court may, for good cause, extend the time: (A) with or without

motion or notice … or if a request is made, before the original time or its extension expires.” See

Mann v. Castiel, 681 F.3d 368, 375 (D.C. Cir. 2012) (explaining that good cause simply “means

a valid reason for delay”).

       Plaintiff filed her Amended Complaint on December 13, 2019 [ECF 12]. The District’s

response under Fed. R. Civ. P. 12(a)(1)(A)(i) is due on December 27, 2019. Thus, the District is

moving the Court to enlarge the time before the original time expires.

       Good cause exists because Plaintiff’s Amended Complaint contains claims that can be

resolved more efficiently by motion. The District discussed with opposing counsel its intention to

move the Court the to dismiss Plaintiff’s claims for Intentional Infliction of Emotional Distress

(Count V-I) and Invasion of Privacy (Count VII) because both claims are preempted by the District

of Columbia Comprehensive Merit Personnel Act of 1978, D.C. Code §§ 1-601.01 to 1-636.03

(2012 Repl.) (CMPA), which provides Plaintiff with her sole remedy; that is to file a grievance
          Case 1:19-cv-02850-CRC Document 15 Filed 12/27/19 Page 4 of 6



with her employer, here the Metropolitan Police Department. See District of Columbia v.

Thompson, 593 A.2d 621, 634 (D.C. 1991) (“[T]he Council plainly intended [the] CMPA to create

a mechanism for addressing virtually every conceivable personnel issue among the District, its

employees, and their unions—with a reviewing role for the courts as a last resort, not a

supplementary role for the courts as an alternative forum.”). For these reasons, the CMPA

preempts all common law tort claims arising from any workplace issue. Id. at 635 (CMPA

preempts employee’s defamation and negligent infliction of emotional distress claims against

supervisor); see also Lattisaw v. District of Columbia, 905 A.2d 790, 794 (D.C. 2006) (same);

Baker v. District of Columbia, 785 A.2d 696, 697-98 (D.C. 2001) (same).

        If there is even a substantial question about whether the CMPA applies to an employee

grievance, the employee must first seek relief through the CMPA grievance process. White v.

District of Columbia, 852 A.2d 922, 925 (D.C. 2004). Because the CMPA does not afford Plaintiff

a private right of action, and because the CMPA preempts her private right of action at common

law, this Court lacks jurisdiction to consider Plaintiff’s claims in Counts VI-VII.

        Opposing counsel represented that she would consider dismissing Counts VI-VII but needs

until January 3, 2020 to make that decision. Thus, granting this motion will neither prejudice the

parties nor interfere with the fair and just administration of justice.

                                                Respectfully Submitted,

                                                KARL A. RACINE
                                                Attorney General for the District of Columbia

                                                CHAD COPELAND
                                                Deputy Attorney General
                                                Civil Litigation Division

                                                /s/ Michael K. Addo
                                                MICHAEL K. ADDO [1008971]
                                                Chief, Civil Litigation Division Section IV
         Case 1:19-cv-02850-CRC Document 15 Filed 12/27/19 Page 5 of 6




                                             /s/ Martha J. Mullen
                                             MARTHA J. MULLEN [419036]
                                             Senior Assistant Attorney General
                                             202-724-6612
                                             martha.mullen@dc.gov

                                             /s/ Denise Katz-Prober_
                                             DENISE KATZ-PROBER [1013442]
                                             Assistant Attorney General
                                             441 4th Street, NW, Suite 630 South
                                             Washington, DC 20001
                                             (p) (202) 724-5375/ (202)724-6612
                                             (f) (202) 741-0445/
                                             (e) denise.katz-prober@dc.gov

                                             Counsel for Defendant District of Columbia


                                       LCvR 7(m) CERTIFICATION

       Undersigned counsel hereby certify that counsel for Plaintiff, Sarah Martin, consents to

the relief requested in this motion.
         Case 1:19-cv-02850-CRC Document 15 Filed 12/27/19 Page 6 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JENNIFER DEMSHUR,

                Plaintiff,

        v.                                            1:19-cv-02850 (CRC)

 DISTRICT OF COLUMBIA, et al.,

                Defendants.



                                           ORDER

       Upon consideration of the Defendant’s Consent Motion to Extend the Deadline to

Respond to Plaintiff’s Amended Complaint, and the entire record herein, it is this_____ day of

___________ 2019, hereby

       ORDERED that the motion be GRANTED; and it is further

       ORDERED that Defendant District of Columbia shall file its response to the Complaint

on or before January 3, 2020.

SO ORDERED.



                                                    ___________________________
                                                    CHRISTOPHER R. COOPER
                                                    UNITED STATES DISTRICT JUDGE
